DETAILED ACTION
1. 	This office action is response to an after final amendment filed on 04/19/2022. Claims 1-20 are pending. Claim 1, 10 and 17 are independent. 
Response to Arguments
2.	Applicant’s arguments with respect to claims 1-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
	Examiner Note: This application was examined by another examiner previously and it is now assigned to me. 
The office would like to apologize for re-opening of the prosecution of the application contrary to the indication of the allowability of the claims mentioned in the previous office action. 
After reviewing and further search and consideration, the office has decided to apply a new ground of rejection that is found to be applicable to the pending claims. 
Applicant’s representative is encouraged to review this new non-final office action and call to the office and schedule a telephone interview to discuss the case further. 
3.	The Terminal Disclaimer filed on 04/19/2022 overcomes the non-statutory obviousness type of double patenting rejection set forth in the previous office action. Thus, this particular rejection is withdrawn. 
Claim Objections
4.	Claim 3 is objected to because of the following informalities:  Claim 3 that depends on independent claim 1, recites a claim limitation “wherein the submitting of the related queries…” However, prior to this, neither on claim 1 nor claim 3, has mentioned the “submitting” limitation. It appears that this particular claim limitation is referring to the “searching of related queries” limitation that is recited on claim 1/last line. This raises a question whether or not the “submitting” limitation recited in claim 3 is the referring to the “searching” limitation recited in claim 1. The office recommends amending claim 3 of this particular claim limitation as “the searching of the related queries” instead of “the submitting of the related queries” and the office interprets this limitation likewise. 
	Appropriate correction is required. 
5.	Claim 12 is objected to because of the following informalities:  Claim 12 that depends on independent claim 10, recites a claim limitation “wherein the submitting of the related queries…” However, prior to this, neither claim 10 nor claim 12 has mentioned the “submitting” limitation. It appears that this particular claim limitation is referring to the “searching of related queries” limitation that is recited on claim 10/last line. This raises a question whether or not the “submitting” limitation recited in claim 12 is the referring to the “searching” limitation recited in claim 10. The office recommends amending claim 12 of this particular claim limitation as “the searching of the related queries” instead of “the submitting of the related queries” and the office interprets this limitation likewise. 
	Appropriate correction is required. 
6.	Claim 19 is objected to because of the following informalities:  Claim 19 that depends on independent claim 17, recites a claim limitation “wherein the submitting of the related queries…” However, prior to this, neither claim 17 nor claim 19 has mentioned the “submitting” limitation. It appears that this particular claim limitation is referring to the “searching of related queries” limitation that is recited on claim 17/last line. This raises a question whether or not the “submitting” limitation recited in claim 19 is the referring to the “searching” limitation recited in claim 17. The office recommends amending claim 19 of this particular claim limitation as “the searching of the related queries” instead of “the submitting of the related queries” and the office interprets this limitation likewise. 
	Appropriate correction is required. 

	Claim Rejections - 35 U.S.C. 101

7.	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

8.	 Claims 17-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter. 
Claims 17-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter because of claims 17- 20 being directed to a "a computer readable storage medium". It hasn’t been found within the Applicant's Specification support for said “computer-readable medium” being limited to a statutory embodiment. The broadest reasonable interpretation of a claim drawn to a computer readable medium (also called machine readable medium and other such variations) typically covers forms of non-transitory tangible media (or non-transitory media) and transitory propagating signals per se. In view of the ordinary and customary meaning of computer readable medium/media, particularly when the specification is silent (or absent of a controlling definition in the specification). See MPEP §2111.01. When the broadest reasonable interpretation of a claim covers a signal per se, the claim must be rejected under 35 U.S.C. § 101 as covering non-statutory subject matter. See In re Nuijten, 500 F.3d 1346, 1356-57 (Fed. Cir. 2007) (transitory embodiments are not directed to statutory subject matter). 
Replacing the “computer readable storage medium" with a “non-transitory computer readable storage medium” would overcomes this rejection.
Appropriate correction is required.

Claim Rejections - 35 USC § 102

9.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Examiner’s note: text in bold corresponds to the claimed limitations; text in italics underlined or not underlined correspond to the cited prior art reference (i.e., verbatim, and/or examiner’s clarification. Meaning, text after a limitation in brackets [ ] corresponds to examiner’s mapping (including further explanation and/or comments) and/or prior art reference citations. Furthermore text in brackets [ ] points out explanation how the claim limitation is taught or explicitly taught by the reference being cited for that particular limitation or part of the limitation]


10.	Claims 1-2, 4-8, 10-11, 13-15 and 17-18 are rejected under 35 U.S.C. 102 (a)(1) as being anticipated by Chuan David Ai (herein after referred as Ai) (US Publication No. 2011/0161176 A1) (Jun. 30, 2011)

	As per independent claim 1 Ai discloses a method for concealing searches for information [See at least abstract and paragraph 0007, see how the search query is obscured or concealed by a camouflaging engine. Abstract, techniques for performing private information request are provided. Original information request entered on a personal computing device are obscured by a camouflaging engine (para. 0007) A camouflaging engine obscures the original information request entered by the user and produces an obscured information request before a search is submitted or performed.] stored on public networks [See figure 1, ref. 140, “Internet Search Engine and information system” that meets the claim limitation of the “public networks” and para. 0026, Once the original query is analyzed and properly modified, if necessary, into an obscured search query, it is packaged and submitted to an outside information service provider or search engine on the Internet, by the Obscured Search Query Submission Engine (Query Submission Engine) 130. This Query Submission Engine 130 submits the query to one or more third party Internet Search Engine(s) or Information System(s) (Search Engine) 140. See also para. 0003, A system that embodies this invention can be implemented as a virtual personal computing device, physically on an Internet website that allows the user to access and use it from multiple computing and communications devices. Para. 0004, Information queries are a general concept behind any information search, which includes internet search queries,], comprising: 
splitting of a search query [para. 0024, Another “divide and conquer strategy” is, after analyzing the original query, the Camouflaging Engine 120 can break the original query into multiple parts and submit them as separate queries to separate information providers or search engines, such that each search engine only sees a portion of the full query and therefore cannot reason the user's intended purpose]; transforming the query into one or more related queries different than the query to obscure the query [para. 0024, The Camouflaging Engine 120 can deploy other strategies to obscure the specificity of the original query. Using a “shotgun strategy,” it can construct additional queries, each with different but related keywords, and forward all such “distracting queries” to the same third party information provider or search engine, such that if the search engine tries to analyze the user's intention, it will likely conclude that someone is researching a wider topic—such as “cancer,” as opposed to the user's true intention of “prostate cancer stage II-A.” Another “divide and conquer strategy” is, after analyzing the original query, the Camouflaging Engine 120 can break the original query into multiple parts and submit them as separate queries to separate information providers or search engines, such that each search engine only sees a portion of the full query and therefore cannot reason the user's intended purpose]; and searching each of related queries separately [See para. 0024 and 0026, the Camouflaging Engine 120 can break the original query into multiple parts and submit them as separate queries to separate information providers or search engines, such that each search engine only sees a portion of the full query and therefore cannot reason the user's intended purpose and para. 0026, Once the original query is analyzed and properly modified, if necessary, into an obscured search query, it is packaged and submitted to an outside information service provider or search engine on the Internet, by the Obscured Search Query Submission Engine (Query Submission Engine) 130. This Query Submission Engine 130 submits the query to one or more third party Internet Search Engine(s) or Information System(s) (Search Engine) 140, its functions including submitting multiple queries after an original query that is taken apart or transformed into multiple queries by the Camouflaging Engine 120 (when either a “shotgun” or “divide-or-concur” strategy is deployed)].

As per independent claim 10, independent claim 10 is an equivalent system claim of the method claim 1 and has the same scope as that of the independent claim 1. Thus, is rejected for the same reason/rationale as that of the above independent claim 1.

As per independent claim 17, independent claim 17 is an equivalent computer program product claim of the method claim 1 and has the same scope as that of the independent claim 1. Thus, is rejected for the same reason/rationale as that of the above independent claim 1.


As per dependent claim 2 Ai discloses a method/a system as applied to claims above. Furthermore, Ai discloses the method/system further comprising: 
substituting parts of an original query so as to obscure the query [para. 0023, If the Camouflaging Engine 120 detects privacy revealing keywords or phrases, or through its analysis determines certain privacy information can be inferred from the original query, the Camouflaging Engine 120 takes one or more steps to protect the user's privacy. One strategy is to remove or replace an offending keyword or phrase in the original query. One way to accomplish this is to have a previously established reference list, against which a lookup operation can be performed to determine if a keyword or phrase is on the reference list. The same reference list can have a lookup table so an alternative keyword or phrase can be selected to replace the offending keyword or phrase. In some queries it may be easy to simply remove one or more keywords to make the original query less revealing from a personal privacy standpoint, for example, by removing “prostate” from the search “prostate cancer for older men.” For other queries, it may be necessary to replace a keyword or phrase to camouflage the original query, such as replacing “erectile dysfunction” with “men's sexual problems” in the query “erectile dysfunction.”] and searching the related queries separately [para. 0024, Camouflaging Engine 120 can break the original query into multiple parts and submit them as separate queries to separate information providers or search engines, such that each search engine only sees a portion of the full query and therefore cannot reason the user's intended purpose]; aggregating search results from the plurality of related queries [See para. 0024, Using this “divide and conquer strategy,” the system needs to combine multiple results from different information sources, before processing the query results further—such a combination task is performed by the Obscured Search Query Result Receiving Engine 150]; and performing a search on the original query with a search engine privately against the aggregated search results [para. 0028, the search query result is then handed to an Observed Query Search Result Filtering Engine (Filtering Engine) 160. This Filtering Engine 160 restores the original query's specificity by applying the original keywords and phrases, which have been modified, replaced, or removed by the Camouflaging Engine 120, to the incoming search query result. Following the previous example, the Filtering Engine 160 would re-apply the previously removed keywords “prostate” and “stage II-A” to the incoming search result which was based on the modified query of just a single keyword “cancer,” producing a query result as originally intended without giving any hint to a third party Search Engine that the user is searching for stage II-A prostate cancer information. The filtering process in the current invention deploys the inspection and selection process that many existing search engines use, which involves inspecting text and meta-text in an incoming stream of information, while applying a keyword or phrase matching process to selectively choose certain information elements based on the matching of the keywords or phrases. In the immediate example, the Filtering Engine 160 inspects incoming query result, while applying the matching process, looking for just text or meta-text containing the keywords “prostate” and “stage” and “II-A” (with more semantic reasoning the system can further determine that the user intends “prostate cancer” to be a phrase, and “stage II-A” should be another phrase). Only information entries from the original query result that match these keywords or phrases will be selected to be presented to the user (ranking the entries based on how closely they match the keywords or phrases is another common technique and para. 0029, Beyond just restoring the original query's specificity, because the user's personal profile, preferences and interests are also kept locally on the Personal Computing Device 100 under the user's control, the Filtering Engine 160 can further apply the user's personal profile, preferences and interests to the search result, creating a final result that is far more personalized to the user's personal needs than any existing search engine could].

As per dependent claim 11, dependent claim 11 is an equivalent system claim of the method claim 2 and has the same scope as that of the dependent claim 2. Thus, is rejected for the same reason/rationale as that of the above dependent claim 2.

As per dependent claim 18, dependent claim 18 is an equivalent system claim of the method claim 2 and has the same scope as that of the dependent claim 2. Thus, is rejected for the same reason/rationale as that of the above dependent claim 2.

As per dependent claim 4 Ai discloses a method as applied to claims above. Furthermore, Ai discloses the method, wherein there are two or more related benign queries made to the search engine [See para.0024, Another “divide and conquer strategy” is, after analyzing the original query, the Camouflaging Engine 120 can break the original query into multiple parts and submit them as separate queries to separate information providers or search engines, such that each search engine only sees a portion of the full query and therefore cannot reason the user's intended purpose and  0026, Once the original query is analyzed and properly modified, if necessary, into an obscured search query, it is packaged and submitted to an outside information service provider or search engine on the Internet, by the Obscured Search Query Submission Engine (Query Submission Engine) 130. This Query Submission Engine 130 submits the query to one or more third party Internet Search Engine(s) or Information System(s) (Search Engine) 140, its functions including submitting multiple queries after an original query that is taken apart or transformed into multiple queries by the Camouflaging Engine 120 (when either a “shotgun” or “divide-or-concur” strategy is deployed)., wherein the aggregating of the search results is from the plurality of the search engines. Para. 0027, With the divide-and-conquer strategy, the original query is divided into multiple sub-queries, each submitted to a different Search Engine 140, so no single Search Engine can see the complete intention of the user.,], and wherein the aggregating of the search results is from the plurality of the search engines [See at least para. 0027, With the divide-and-conquer strategy, the original query is divided into multiple sub-queries, each submitted to a different Search Engine 140, so no single Search Engine can see the complete intention of the user. Here, the Receiving Engine will need to assemble all such results from multiple Search Engines 140 into a superset containing all the results]

As per dependent claim 5 Ai discloses a method as applied to claims above. Furthermore, Ai discloses the method, wherein the related queries are sent from at least one user or device [See figure 1, ref. 130 and para. 0026, This Query Submission Engine 130 submits the query to one or more third party Internet Search Engine(s) or Information System(s) (Search Engine) 140, its functions including submitting multiple queries after an original query that is taken apart or transformed into multiple queries by the Camouflaging Engine 120 (when either a “shotgun” or “divide-or-concur” strategy is deployed)] that was not the searcher issuing a sensitive query [See figure 1, ref. 110, See para. 0022, When the user enters a search query looking for information, the query is captured and managed by an Original Search Query Entry Engine 110] (So as it is shown on para 0022, the engine that issues a sensitive query is different from the engine or device that sent the related/modified/obscured queries] (Or you could see para. See also para. 0011 where the engine that are shown on figure 1, 110, 120, 130, 150, 160 and/or 170 could also reside on a remote computing device with which the personal computing device 100 is able to communicate]

As per dependent claim 13, dependent claim 13 is an equivalent system claim of the method claim 5 and has the same scope as that of the dependent claim 5. Thus, is rejected for the same reason/rationale as that of the above dependent claim 5.

As per dependent claim 6 Ai discloses a method as applied to claims above. Furthermore, Ai discloses the method, wherein the related queries are issued from different addresses [para. 0027, With the divide-and-conquer strategy, the original query is divided into multiple sub-queries, each submitted to a different Search Engine 140, so no single Search Engine can see the complete intention of the user. Here, the Receiving Engine will need to assemble all such results from multiple Search Engines 140 into a superset containing all the results].

As per dependent claim 14, dependent claim 14 is an equivalent system claim of the method claim 6 and has the same scope as that of the dependent claim 6. Thus, is rejected for the same reason/rationale as that of the above dependent claim 6.

As per dependent claim 7 Ai discloses a method as applied to claims above. Furthermore, Ai discloses the method, wherein the device issuing the search identifies the search as sensitive [See para. 0023,….the Camouflaging Engine 120 detects privacy revealing keywords or phrases, or through its analysis determines certain privacy information can be inferred from the original query, the Camouflaging Engine 120 takes one or more steps to protect the user's privacy and See para. 0008, The original information request (e.g. search query) can be obscured by the camouflaging engine in different ways, either individually or in any combination, all with the objective of changing the original information request to protect a user's personal or privacy information. For example, the original information request could include two or more keywords and the obscured information request could result into a subset of keywords compared to the number of keywords in the original information request. In another example, the original information request could include two or more keywords and the obscured information request could contains fewer keywords compared to the number of keywords in the original information request. In this example, one or more keywords in the obscured information request could be replaced by one or more generalized keywords, one or more less-sensitive keywords, one or more less-specific keywords, one or more less-privacy revealing keywords, one or more related keywords or one or more alternate keywords compared to the original keywords in the original information request].

As per dependent claim 8 Ai discloses a method as applied to claims above. Furthermore, Ai discloses the method, wherein the search is classified as sensitive automatically [[See para. 0023,….the Camouflaging Engine 120 detects privacy revealing keywords or phrases, or through its analysis determines certain privacy information can be inferred from the original query, the Camouflaging Engine 120 takes one or more steps to protect the user's privacy and See para. 0008, The original information request (e.g. search query) can be obscured by the camouflaging engine in different ways, either individually or in any combination, all with the objective of changing the original information request to protect a user's personal or privacy information. For example, the original information request could include two or more keywords and the obscured information request could result into a subset of keywords compared to the number of keywords in the original information request. In another example, the original information request could include two or more keywords and the obscured information request could contains fewer keywords compared to the number of keywords in the original information request. In this example, one or more keywords in the obscured information request could be replaced by one or more generalized keywords, one or more less-sensitive keywords, one or more less-specific keywords, one or more less-privacy revealing keywords, one or more related keywords or one or more alternate keywords compared to the original keywords in the original information request].

As per dependent claim 15, dependent claim 15 is an equivalent system claim of the method claim 8 and has the same scope as that of the dependent claim 8. Thus, is rejected for the same reason/rationale as that of the above dependent claim 8.

Claim Rejections - 35 USC § 103
11.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
12.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

13.	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

	Examiner’s note: text in bold corresponds to the claimed limitations; text in italics underlined or not underlined correspond to the cited prior art reference (i.e., verbatim, and/or examiner’s clarification. Meaning, text after a limitation in brackets [ ] corresponds to examiner’s mapping (including further explanation and/or comments) and/or prior art reference citations. Furthermore text in brackets [ ] points out explanation how the claim limitation is taught or explicitly taught by the reference being cited for that particular limitation or part of the limitation]

14.	Claims 3, 12 and 19-20 are rejected under AIA  35 U.S.C. 103 as being unpatentable over Chuan David Ai (herein after referred as Ai) (US Publication No. 2011/0161176 A1) (Jun. 30, 2011) in view of James Alexander (hereinafter referred as Alexander) (US Publication No. 2011/0055190 A1) (Mar. 3, 2011) 


As per dependent claim 3 Ai discloses a method as applied to claim 1 above. Furthermore, Ai discloses the method wherein the submitting of the related queries is over the plurality of the public networks to the plurality of the search engines [See para.0024, Another “divide and conquer strategy” is, after analyzing the original query, the Camouflaging Engine 120 can break the original query into multiple parts and submit them as separate queries to separate information providers or search engines, such that each search engine only sees a portion of the full query and therefore cannot reason the user's intended purpose and  0026, Once the original query is analyzed and properly modified, if necessary, into an obscured search query, it is packaged and submitted to an outside information service provider or search engine on the Internet, by the Obscured Search Query Submission Engine (Query Submission Engine) 130. This Query Submission Engine 130 submits the query to one or more third party Internet Search Engine(s) or Information System(s) (Search Engine) 140, its functions including submitting multiple queries after an original query that is taken apart or transformed into multiple queries by the Camouflaging Engine 120 (when either a “shotgun” or “divide-or-concur” strategy is deployed)., wherein the aggregating of the search results is from the plurality of the search engines. Para. 0027, With the divide-and-conquer strategy, the original query is divided into multiple sub-queries, each submitted to a different Search Engine 140, so no single Search Engine can see the complete intention of the user.,] and wherein the search results are received [See para. 0028, The search query result is then handed to an Observed Query Search Result Filtering Engine (Filtering Engine) 160. This Filtering Engine 160 restores the original query's specificity by applying the original keywords and phrases, which have been modified, replaced, or removed by the Camouflaging Engine 120, to the incoming search query result]

Ai substantially discloses all the limitation recited in the claim. However, doesn’t explicitly disclose the following claim limitation: “wherein the search results are stored in a computer readable medium”
However, Alexander on at least on claim 1 discloses the following the meets the above claim limitation.
“A computer-implemented method relating to Internet searches, comprising: providing a Uniform Resource Locator (URL) referencing a pre-defined query to be used with a search engine, the pre-defined query associated with an entity and with a first set of search results stored on a computer readable medium, and which were generated as search results by the search engine using the pre-defined query”

Ai and Alexander are analogous arts and are in the same field of endeavor as they both pertain to provide internet search queries.

It would have been obvious to one having ordinary skill in the art, before the effective filing of the claimed invention, to implement in the system of Ai, a mechanism to add the feature such as “storing a search results in a computer readable medium” as taught by Alexander because this would enhance the speed/efficiency and security of the system by conducting a similar subsequent query searching in the local storage medium that stored a search result instead of sending the query to the cloud or to the remote server through the internet. It would also make the system secure since storage medium that stored a search result could be disconnected from the network and that makes the search result safe from attack [See also Alexander at least para. 0003, Aspects disclosed herein relate to the information searching, and more particularly to systems and methods for enhancing internet searches.]

As per dependent claim 12, dependent claim 12 is an equivalent system claim of the method claim 3 and has the same scope as that of the dependent claim 3. Thus, is rejected for the same reason/rationale as that of the above dependent claim 3.

As per dependent claim 19, dependent claim 19 is an equivalent system claim of the method claim 3 and has the same scope as that of the dependent claim 3. Thus, is rejected for the same reason/rationale as that of the above dependent claim 3.

As per dependent claim 20 Ai discloses a method/computer program product as applied to claims above. Furthermore, Ai discloses the method/computer program product, wherein
wherein the search results are received [[See para. 0028, The search query result is then handed to an Observed Query Search Result Filtering Engine (Filtering Engine) 160. This Filtering Engine 160 restores the original query's specificity by applying the original keywords and phrases, which have been modified, replaced, or removed by the Camouflaging Engine 120, to the incoming search query result]
wherein there are two or more related benign queries made to the search engine [See para.0024, Another “divide and conquer strategy” is, after analyzing the original query, the Camouflaging Engine 120 can break the original query into multiple parts and submit them as separate queries to separate information providers or search engines, such that each search engine only sees a portion of the full query and therefore cannot reason the user's intended purpose and  0026, Once the original query is analyzed and properly modified, if necessary, into an obscured search query, it is packaged and submitted to an outside information service provider or search engine on the Internet, by the Obscured Search Query Submission Engine (Query Submission Engine) 130. This Query Submission Engine 130 submits the query to one or more third party Internet Search Engine(s) or Information System(s) (Search Engine) 140, its functions including submitting multiple queries after an original query that is taken apart or transformed into multiple queries by the Camouflaging Engine 120 (when either a “shotgun” or “divide-or-concur” strategy is deployed)., wherein the aggregating of the search results is from the plurality of the search engines. Para. 0027, With the divide-and-conquer strategy, the original query is divided into multiple sub-queries, each submitted to a different Search Engine 140, so no single Search Engine can see the complete intention of the user.,], wherein the related queries are sent from at least one user or device [See figure 1, ref. 130 and para. 0026, This Query Submission Engine 130 submits the query to one or more third party Internet Search Engine(s) or Information System(s) (Search Engine) 140, its functions including submitting multiple queries after an original query that is taken apart or transformed into multiple queries by the Camouflaging Engine 120 (when either a “shotgun” or “divide-or-concur” strategy is deployed)] that was not the searcher issuing said sensitive query [[See figure 1, ref. 110, See para. 0022, When the user enters a search query looking for information, the query is captured and managed by an Original Search Query Entry Engine 110] (So as it is shown on para 0022, the engine that issues a sensitive query is different from the engine or device that sent the related/modified/obscured queries] (Or you could see para. See also para. 0011 where the engine that are shown on figure 1, 110, 120, 130, 150, 160 and/or 170 could also reside on a remote computing device with which the personal computing device 100 is able to communicate] wherein the related queries are issued from different addresses [para. 0027, With the divide-and-conquer strategy, the original query is divided into multiple sub-queries, each submitted to a different Search Engine 140, so no single Search Engine can see the complete intention of the user. Here, the Receiving Engine will need to assemble all such results from multiple Search Engines 140 into a superset containing all the results], wherein the user or device issuing the search identifies the search as sensitive [See para. 0023,….the Camouflaging Engine 120 detects privacy revealing keywords or phrases, or through its analysis determines certain privacy information can be inferred from the original query, the Camouflaging Engine 120 takes one or more steps to protect the user's privacy and See para. 0008, The original information request (e.g. search query) can be obscured by the camouflaging engine in different ways, either individually or in any combination, all with the objective of changing the original information request to protect a user's personal or privacy information. For example, the original information request could include two or more keywords and the obscured information request could result into a subset of keywords compared to the number of keywords in the original information request. In another example, the original information request could include two or more keywords and the obscured information request could contains fewer keywords compared to the number of keywords in the original information request. In this example, one or more keywords in the obscured information request could be replaced by one or more generalized keywords, one or more less-sensitive keywords, one or more less-specific keywords, one or more less-privacy revealing keywords, one or more related keywords or one or more alternate keywords compared to the original keywords in the original information request], and wherein the search is classified as sensitive automatically [See para. 0023,….the Camouflaging Engine 120 detects privacy revealing keywords or phrases, or through its analysis determines certain privacy information can be inferred from the original query, the Camouflaging Engine 120 takes one or more steps to protect the user's privacy and See para. 0008, The original information request (e.g. search query) can be obscured by the camouflaging engine in different ways, either individually or in any combination, all with the objective of changing the original information request to protect a user's personal or privacy information. For example, the original information request could include two or more keywords and the obscured information request could result into a subset of keywords compared to the number of keywords in the original information request. In another example, the original information request could include two or more keywords and the obscured information request could contains fewer keywords compared to the number of keywords in the original information request. In this example, one or more keywords in the obscured information request could be replaced by one or more generalized keywords, one or more less-sensitive keywords, one or more less-specific keywords, one or more less-privacy revealing keywords, one or more related keywords or one or more alternate keywords compared to the original keywords in the original information request].

Ai substantially discloses all the limitation recited in the claim. However, doesn’t explicitly disclose the following claim limitation: “wherein the search results are stored in a computer readable medium”
However, Alexander on at least on claim 1 discloses the following the meets the above claim limitation.
“A computer-implemented method relating to Internet searches, comprising: providing a Uniform Resource Locator (URL) referencing a pre-defined query to be used with a search engine, the pre-defined query associated with an entity and with a first set of search results stored on a computer readable medium, and which were generated as search results by the search engine using the pre-defined query”

Ai and Alexander are analogous arts and are in the same field of endeavor as they both pertain to provide internet search queries.

It would have been obvious to one having ordinary skill in the art, before the effective filing of the claimed invention, to implement in the system of Ai, a mechanism to add the feature such as “storing a search results in a computer readable medium” as taught by Alexander because this would enhance the speed/efficiency and security of the system by conducting a similar subsequent query searching in the local storage medium that stored a search result instead of sending the query to the cloud or to the remote server through the internet. It would also make the system secure since storage medium that stored a search result could be disconnected from the network and that makes the search result safe from attack [See also Alexander at least para. 0003, Aspects disclosed herein relate to the information searching, and more particularly to systems and methods for enhancing internet searches.]


15.	Claims 9 and 16 are rejected under AIA  35 U.S.C. 103 as being unpatentable over Chuan David Ai (herein after referred as Ai) (US Publication No. 2011/0161176 A1) (Jun. 30, 2011) in view of  Jing Wu (hereinafter referred as Wu) (US Patent No. 10,586,061) (Mar. 10, 2020) (Claims priority from provisional application filed on Oct. 23, 2015) 

	As per dependent claim 9 Ai discloses a method for concealing searches for information [See at least abstract and paragraph 0007, see how the search query is obscured or concealed by a camouflaging engine. Abstract, techniques for performing private information request are provided. Original information request entered on a personal computing device are obscured by a camouflaging engine (para. 0007) A camouflaging engine obscures the original information request entered by the user and produces an obscured information request before a search is submitted or performed.] stored on public networks [See figure 1, ref. 140, “Internet Search Engine and information system” that meets the claim limitation of the “public networks” and para. 0026, Once the original query is analyzed and properly modified, if necessary, into an obscured search query, it is packaged and submitted to an outside information service provider or search engine on the Internet, by the Obscured Search Query Submission Engine (Query Submission Engine) 130. This Query Submission Engine 130 submits the query to one or more third party Internet Search Engine(s) or Information System(s) (Search Engine) 140. See also para. 0003, A system that embodies this invention can be implemented as a virtual personal computing device, physically on an Internet website that allows the user to access and use it from multiple computing and communications devices. Para. 0004, Information queries are a general concept behind any information search, which includes internet search queries,], comprising: 
splitting of a search query [para. 0024, Another “divide and conquer strategy” is, after analyzing the original query, the Camouflaging Engine 120 can break the original query into multiple parts and submit them as separate queries to separate information providers or search engines, such that each search engine only sees a portion of the full query and therefore cannot reason the user's intended purpose]; transforming the query into one or more related queries different than the query to obscure the query [para. 0024, The Camouflaging Engine 120 can deploy other strategies to obscure the specificity of the original query. Using a “shotgun strategy,” it can construct additional queries, each with different but related keywords, and forward all such “distracting queries” to the same third party information provider or search engine, such that if the search engine tries to analyze the user's intention, it will likely conclude that someone is researching a wider topic—such as “cancer,” as opposed to the user's true intention of “prostate cancer stage II-A.” Another “divide and conquer strategy” is, after analyzing the original query, the Camouflaging Engine 120 can break the original query into multiple parts and submit them as separate queries to separate information providers or search engines, such that each search engine only sees a portion of the full query and therefore cannot reason the user's intended purpose]; and searching each of related queries separately [See para. 0024 and 0026, the Camouflaging Engine 120 can break the original query into multiple parts and submit them as separate queries to separate information providers or search engines, such that each search engine only sees a portion of the full query and therefore cannot reason the user's intended purpose and para. 0026, Once the original query is analyzed and properly modified, if necessary, into an obscured search query, it is packaged and submitted to an outside information service provider or search engine on the Internet, by the Obscured Search Query Submission Engine (Query Submission Engine) 130. This Query Submission Engine 130 submits the query to one or more third party Internet Search Engine(s) or Information System(s) (Search Engine) 140, its functions including submitting multiple queries after an original query that is taken apart or transformed into multiple queries by the Camouflaging Engine 120 (when either a “shotgun” or “divide-or-concur” strategy is deployed)].
Ai substantially discloses all the limitation recited in the claim. However, doesn’t explicitly disclose the following claim limitation: “method according to claim 1 implemented in a cloud computing environment”
However, Wu on at least on at least abstract discloses the following the meets the above claim limitation.
“A search query invoked by a client of a cloud-based application can be partitioned into search
criteria applicable to the cloud - based data stores and search criteria applicable to the private data store. The cloud-based application can perform a search using the search criteria
applicable to the cloud-based data stores and use results of a search against the private data store to federate the results “ [See at least abstract and figure 10]

Ai and Wu are analogous arts and are in the same field of endeavor as they both pertain to provide privacy for sensitive private data.

It would have been obvious to one having ordinary skill in the art, before the effective filing of the claimed invention, to implement in the system of Ai, a mechanism to add the feature such as “search queries that is implemented in a cloud computing environment” as taught by Wu because this would enhance the protection of sensitive data by addressing the requirements for security, residency and privacy by storing and securely accessing data form the cloud [See Wu column 2, lies 10-17, addresses the requirements for security, residency, and privacy]

As per dependent claim 16, dependent claim 16 is an equivalent system claim of the method claim 6 and has the same scope as that of the dependent claim 9. Thus, is rejected for the same reason/rationale as that of the above dependent claim 9.


Conclusion
16.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
A. 	US Publication No. 2009/0112805 A1 to Garbow on abstract and paragraph 0056, 0031 prevents unsafe search queries that contain potentially sensitive information with respect to the user privacy. Queries that compromise the user’s privacy are identified as un-safe search queries. If the query is identified as unsafe, the user is prompted and can choose to submit the query anonymously through a proxy service, such as proxy server 127, so that the search engine 128 cannot save it into the user's history. Proxy techniques are known in the art, and know proxy methods are applied to the unsafe query that is submitted without being associated with a username or IP address. As indicated at a decision block 206, checking is performed to determine whether the query is considered safe. When the query is not considered safe at decision block 206, then the query is submit through a proxy search service that is anonymous and the query is submitted without being associated with a username or IP address as indicated at a block 208. Then the search results are retrieved from the proxy service, such as proxy server 127, as indicated at a block 210.

B.	 US Publication No. 2010/016929 A1 to Gerber discloses a method of disguising user search terms by adding a plurality of faux search phrases using a phrase-reuse-table comprising resulting faux search phrases and real search phrases the faux search phrases were derived from, a word-reuse-table comprising word substitutions used for words that revel patterns, and a word-table comprising words that reveal patterns sorted into groups. Faux search phrases are added by looking up the search phrases in the phrase-reuse-table, and looking up the search terms in the word-reuse-table and word-table, recording substitutions for words which reveal patterns in the word-reuse-table, and submitting the search terms and the set of faux search phrases to a search engine

C.	US Publication No. 2018/0096303 A1 to Lance discloses the method that includes periodically searching the network with the physical computing device for content related to the user authored by a source other than the user, the searching being based on a unique set of identifiers associated with the user, dynamically updating the unique set of identifiers based on contextual trends within content returned as a result of the searching, and aggregating content published by the user to the network with the content returned as a result of the searching to form the aggregate report of the presence of the user on the network.	
D.	See the other cited references. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMSON B LEMMA whose telephone number is 571-272-3806.  The examiner can normally be reached on M-F 8am-10pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor Yin-Chen Shaw can be reached on 571-272-8878.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/SAMSON B LEMMA/Primary Examiner, Art Unit 2498